Citation Nr: 0319838	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  99-20 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946 and from February 1948 to March 1965.  The 
appellant is his surviving spouse.

This matter arose as a result of a March 1999 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, that denied the 
appellant's application to reopen a claim of entitlement to 
service connection for the cause of the veteran's death.

The appellant appealed that determination to the Board of 
Veterans' Appeals (Board).  In August 2000, the Board 
requested the opinion of a medical expert from the Veterans 
Health Administration under the provisions of 38 C.F.R. § 
20.901(a) (1999).  The appellant and her representative were 
notified of this undertaking at that time.  Later in August, 
the opinion of the chief of the Gastrointestinal-Hepatology- 
Nutrition Section of the VA Medical Center, Washington, D.C., 
was received and associated with the claims file.  The Board 
furnished a copy of that opinion to the representative later 
the same month and offered him an opportunity to submit any 
additional evidence or argument.  On August 9, 2000, the 
representative forwarded a copy of the opinion to the 
appellant for her review.  In October 2000, the 
representative advised that he had no further evidence or 
argument to submit.

In November 2000, the Board found that new and material 
evidence had been received to reopen the claim but denied the 
cause-of-death claim on the merits.

The appellant filed a timely appeal to the United States 
Court of Appeals for Veterans Claims (Court). In an Order 
dated in June 2001, the Court granted the Secretary's motion 
and vacated that part of the Board's decision that had denied 
the claim for cause of death on the merits.  The Court 
remanded the case to the Board for consideration of the 
effect on the claim of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, which took effect shortly after the Board's decision 
was issued.  Copies of the Court's Order and the Secretary's 
unopposed motion have been placed in the claims file.

In August 2001, the Board wrote to the attorney- 
representative and afforded him the opportunity to submit 
additional argument and evidence in support of this appeal.  
The attorney-representative responded in December 2001 by 
submitting a Brief, together with additional evidence, in 
support of the claim.  These submissions have been associated 
with the claims file.  

In January 2002, the matter was again before the Board for 
further appellate consideration at which time, the case was 
remanded to the RO for further development.  The case was 
returned to the Board in November 2002.

The appellant's case was advanced on the Board's docket, 
pursuant to a motion filed under 38 C.F.R. § 20.900 (2002).


REMAND

The Board observes that the appellant's case was previously 
remanded to the RO in January 2002 for the specific purpose 
of complying with the Court's June 2001 order requiring 
reconsideration of the case in accordance with the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (November 9, 2000) (hereinafter, "VCAA").

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law and codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002).  The liberalizing provisions of the VCAA and 
the implementing regulations are applicable to the 
appellant's claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

By letter dated January 16, 2002, the RO attempted to comply 
with the notification requirements of 38 U.S.C.A. § 5103(a) 
(a) (West 2002) and 38 C.F.R. § 3.159 (2002), by informing 
the appellant of the evidence and information needed to 
substantiate her claim, the evidence and information that she 
should submit, and the assistance that VA would provide in 
obtaining evidence and information on her behalf.  In this 
letter, the RO also informed the appellant that she would be 
afforded a period of 30 days in which to submit the 
additional evidence and information and that her claim would 
be decided on the current record, if the requested evidence 
and information were not received within the 30 days 
allotted.  

The 30 day limit for the submission of additional evidence 
and information is contrary to the provisions of 38 U.S.C.A. 
§ 5103(b) (West 2002), which provide that a claimant must 
submit requested evidence and information within one year of 
the date of the letter notifying the claimant of the required 
evidence and information.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).    

Thus, the record reflects that the appellant has not been 
afforded the one-year period in which to submit the evidence 
and information requested by the RO, and that she was not 
properly notified of the time limit for the submission of 
additional evidence and information.  In July 2003, the 
appellant submitted a letter from a private physician who 
rendered an opinion regarding the etiology of the cause of 
the veteran's death.

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should send the appellant 
and her attorney a letter providing the 
notice required under 38 U.S.C.A. 
§ 5103(a).  The letter should 
specifically request the appellant to 
submit any medical evidence in her 
possession or that she is able to 
obtain, which shows that a disability 
incurred in or aggravated by service 
was the principal cause or contributory 
cause of death of the veteran.

2.  Thereafter, the RO should undertake 
any development required to comply with 
the duty to assist requirements of the 
VCAA.

3.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, the appellant 
and her attorney should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action.  The appellant need take no action 
until she is otherwise notified by the RO.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




